
	
		I
		111th CONGRESS
		1st Session
		H. R. 532
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Neugebauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  annual contribution limit for Coverdell education savings
		  accounts.
	
	
		1.Short titleThis Act may be cited as the
			 Education Savings Modernization Act of
			 2009.
		2.Modification of
			 annual contribution limit for Coverdell education savings accounts
			(a)Increase of
			 annual contribution limitSubparagraph (A)(iii) of section
			 530(b)(1) of the Internal Revenue Code of 1986 (defining Coverdell education
			 savings account) is amended by striking $2,000 and inserting
			 $4,000.
			(b)Inflation
			 adjustmentSubsection (b) of section 530 of such Code (relating
			 to definitions and special rules) is amended by adding at the end the following
			 new paragraph:
				
					(5)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2009, the dollar amount
				contained in paragraph (1)(A)(iii) shall be increased by an amount equal
				to—
						(A)such dollar
				amount, multiplied by
						(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2008 for calendar year 1992 in subparagraph (B)
				thereof.
						Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$100..
			(c)Provisions made
			 permanentTitle IX of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to sunset
			 of provisions of such Act) shall not apply to the amendments made by sections
			 401 and 402 of such Act.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
